Citation Nr: 1628919	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-22 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

2. Entitlement to an initial evaluation in excess of 10 percent for acne with scarring.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in November 2012 and May 2015. In both instances, the Board remanded it for additional development. It has again returned to the Board for further review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

With respect to the issues of entitlement to service connection for a respiratory disorder, to include COPD and asthma, and entitlement to an initial evaluation in excess of 10 percent for acne with scarring, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain addendum reports.

Service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma

The Veteran's service treatment records reveal that he was treated for bronchitis in September 1980 and asthmatic bronchitis in December 1982. On his separation examination, he reported coughing, pain, and shortness of breath, but a chest X-ray yielded normal results. 

The Veteran has received both VA and private treatment for his respiratory disorder and he also uses an inhaler. According to current records, the Veteran has been treated for this disorder since at least 2004.

The Veteran was afforded a VA examination in February 2009. The Veteran reported frequent episodes of wheezing, coughing, and feelings of exertion. The examiner diagnosed the Veteran with chronic obstructive pulmonary disease. The examiner determined that it is less likely as not that the Veteran's asthma is the same as that seen during active service or a progression thereof. The examiner reasoned that the Veteran's history of smoking is the etiological cause of his COPD and could not find any clinical evidence to support asthma.

Pursuant to the Board's remands of November 2012 and May 2015, additional VA treatment records were obtained from Bay Pines VA Medical Center (VAMC), Tampa VAMC, and Gainesville VAMC. These records began in 2004. Private treatment records from St. Joseph's Hospital in February 2010 were also obtained.

The Veteran was afforded another VA examination in August 2015. The Veteran again reported his history of frequent breathing problems. The examiner diagnosed the Veteran with asthma and remarked that it onset in 1981.  No etiological basis or reasoning was provided.  No etiology opinion was set forth.

Here, the February 2009 examiner diagnosed the Veteran with COPD, but found no clinical evidence to support asthma. However, the August 2015 examiner noted that the Veteran's asthma began in 1981. Given the conflicting diagnoses and insufficient reasoning of the Veteran's previous VA examinations, the Board finds that a clarifying opinion for the Veteran's respiratory disorder is appropriate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (a medical opinion that is not fully articulated is not probative). When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Additionally, in a September 2015 statement, the Veteran stated that VA had the wrong address and date for his treatment. He claimed to have been treated at the Gainesville VA Medical Center sometime between 1994 and 2002. However, as noted above, the Gainesville VAMC records contained in the Veteran's claims file begin in 2004. VA should obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the AOJ should obtain any additional VA treatment records from the Gainesville VAMC between 1994 and 2002.

Evaluation in excess of 10 percent for acne with scarring

In February 2009, the Veteran was awarded a 10 percent evaluation for acne with scarring, effective September 10, 2008. He is prescribed medication for his acne, as well topical and facial creams. 

A VA skin examination was also performed in February 2009. The examiner found deep acne covering less than 40 percent of the Veteran's face and neck, along with hyperpigmentated scarring and skin indentation.

During the Veteran's May 2012 hearing, he reported that during flare-ups, his acne covers his entire face. In addition, the Veteran explained that his acne would fall into a pattern of becoming irritated every few months, and he would then be prescribed different medications to help treat and control it. 

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA skin examination in August 2015. After a review of the Veteran's claims file and medical records, the examiner noted that less than 5 percent of the Veteran's total body is affected and more than 5 percent but less than 20 percent of the exposed areas are affected. The acne was noted as deep, affecting less than 40 percent of the Veteran's face and neck and affecting other body areas. The examiner also noted the Veteran's facial scarring in his zygomatic area and glabella region with multiple pits. These scars were too numerous to count but there is no hypo or hyperpigmentation or abnormal texture. The scarring over the exposed area is greater than 5 percent but less than 20 percent, with a total affected body area of less than 5 percent. However, the examiner remarked that the Veteran's scarring did not cause disfigurement of the head, face, or neck. Importantly, the examiner stated to "refer to photos for specifics."

After a review of the Veteran's claims file, the Board finds that a clarifying medical opinion is needed for this issue as well. Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board acknowledges that the Veteran is rated under Diagnostic Code 7828, which instructs that acne may also be rated under alternate codes for disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801 -7805), depending upon the predominant disability. 38 C.F.R. § 4.118 (2015). As noted above, there is evidence of scarring associated with the Veteran's acne, although it has not been formally addressed in a separate medical opinion. 

Of particular importance is the date of the Veteran's claim. The schedule for rating disabilities of the skin was initially revised effective August 30, 2002 and was codified under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7833. The criteria for rating scars were revised again, effective October 23, 2008. However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran that was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804 or 7805 before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review. Here, the Veteran's initial claim for benefits was received on September 10, 2008. Accordingly, the revised schedular rating criteria are not applicable in this decision. Those in effect prior to October 23, 2008 must be applied. 

The Board also acknowledges that the August 2015 examiner refers to photographs taken in association with the Veteran's service-connected acne with scarring. However, these photographs have not been located in the Veteran's Virtual VA or VBMS electronic file. The Board notes that in accordance with Diagnostic Code 7800 (effective August 30, 2002 and prior to October 23, 2008), Note (3) provides "take into consideration unretouched color photographs when evaluating under these criteria." Therefore, in order to provide an accurate disability rating, all photographs associated with the Veteran's service-connected acne with scarring must be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records, from the Gainesville VAMC from 1994 through 2004. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Thereafter, obtain a clarifying medical opinion from an appropriate clinician for the Veteran's claimed respiratory disorder, to include COPD and asthma. If the clinician concludes that an examination is required, one should be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided.

The VA examiner should opine as to whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran has a chronic respiratory disorder that is due to events in service, to include treatment for asthma and/or bronchitis and/or COPD. If no chronic respiratory disorder is found, that should be set out, and it should be indicated if earlier diagnoses were in error, were acute and resolved, or whatever other explanation is appropriate for those earlier findings.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3. Obtain and associate all photographs taken during the Veteran's August 2015 VA examination with the Veteran's Virtual VA and VBMS claims file. 

4. Thereafter, obtain a clarifying medical opinion from an appropriate clinician for the Veteran's service-connected acne with scarring. If the clinician concludes that an examination is required, one should be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. The examiner is advised that the regulations pertaining to skin disorders effective August 30, 2002 and prior to October 23, 2008 must be applied to the Veteran's claim.

The examiner should render specific findings as to the nature and extent of the Veteran's acne symptoms, including their likely nature and extent during flare-ups.

The examiner should also render specific findings as to the nature and extent of the Veteran's acne scarring. The examiner is directed to comment directly upon the characteristics of disfigurement associated with the Veteran's scarring, including a description of scar size and location.

4. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




